 





[image_001.jpg]

 

Exhibit 10.2

 

FORM OF SEPARATION AGREEMENT

 

This Separation Agreement (hereinafter “Agreement”) is made between Vislink
Technologies, Inc. (hereinafter “Company”) and Roger G. Branton (hereinafter
“Employee” or “you”), intending to be legally bound, and in consideration of the
mutual covenants contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. Separation Date and Transition. The Employee’s last day of employment with
the Company shall be March 31, 2020 (the “Separation Date”). Your full-time
employment with the Company is ending and that you will now begin a transitional
role to March 31, 2020. You agree that, between the date of this Agreement and
your last date of employment with the Company, you will continue performing and
transitioning your job duties in a professional manner, using your best effort
and judgment until such time as your job duties have been fully transitioned or
outsourced. You will be paid your normal wages through the end of the Separation
Date.

 





2. Final Wages. Regardless of whether you sign this Agreement, the Company will
pay you all wages due and owing through the Separation Date.

 





3. Severance. In consideration of your commitments as set forth herein, the
Company agrees to provide you with severance in the form of twelve (12) months
of base salary continuation for an aggregate amount of $300,000 (the “Severance
Amount”). The Severance Amount shall be paid in accordance with the Company’s
customary payroll practices starting on the first payroll date on or after the
Effective Date, as defined herein, and ending twelve (12) months later. The
Severance Amount shall be subject to normal withholdings and deductions. You
acknowledge that the Severance Amount constitutes special consideration to you
in exchange for the promises made in this Agreement. In order to receive the
Severance Amount, you must:

 



  a) Perform all duties assigned to you and transition your job duties using
your best judgment, professionalism, and abilities through the Separation Date;
and         b) On or after the Separation Date but no later than forty-five (45)
days after the Company presented you with a copy of this Agreement, you must
sign this Agreement and must not revoke the Agreement. You may not sign this
Agreement before the Separation Date.

 



   

 

 

4. No Other Compensation. Employee acknowledges and agrees that this amount is
more than Employee otherwise would be entitled to receive and that no other
amounts are due or owing from the Company.

 

5. Confidentiality of Agreement and Non-Disparagement. Employee understands and
agrees that the existence of this Agreement and the terms and conditions
thereof, shall be considered confidential, and shall not be disclosed by
Employee to any third party or entity except with the prior written approval of
the Company or upon the order of a court of competent jurisdiction.
Notwithstanding the foregoing, Employee may reveal the relevant terms of this
Agreement to Employee’s spouse, tax advisor, and attorneys with whom Employee
chooses to consult regarding Employee’s consideration of this Agreement;
provided that they agree to keep the terms of this Agreement confidential. In
addition, Employee may communicate in general terms Employee’s duties,
responsibilities and title as an employee of the Company. Employee agrees that,
at all times, Employee will refrain from and will not directly or indirectly
solicit, request or engage in any communication, whether made in person, in
writing, or by electronic media including, without limitation, by personal
email, in a blog, on a website, on any form of social media such as Twitter,
LinkedIn or Facebook, or in any other manner that would tend to negatively
impact the Company.

 

6. Return of Company Property. Employee agrees to return to the Company all
property of the Company in Employee’s possession, custody, or control, including
but not limited to laptop computer, access card, and keys.

 

7. Confidential Information. Employee acknowledges that Employee has had access
to the Company confidential and proprietary information, including information,
whether or not in writing, concerning the business, technology, business
relationships or financial affairs of the Company which the Company has not
released to the general public (collectively, “Confidential Information”) and
agrees that all such Confidential Information is and shall remain the exclusive
property of the Company. Employee further agrees that Employee shall not
publish, disclose, or otherwise make available to any third party any such
Confidential Information. However, pursuant to the Defend Trade Secrets Act of
2016, Employee shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; or, in the event of a lawsuit for retaliation for reporting a suspected
violation of law, to Employee’s attorney and for use in the court proceeding, if
any document containing the trade secret is filed under seal and not disclosed,
except pursuant to court order. Employee warrants that Employee has no materials
containing Confidential Information, but if Employee does, Employee shall return
immediately to the Company or destroy any and all materials containing any
Confidential Information in Employee’s possession, custody, or control.

 

- 2 -

 

 

8. Release. That the undersigned, Roger G. Branton, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, and Employee’s past, present and future agents,
representatives, attorneys, affiliates, heirs, executors, assigns and
successors, and all other persons connected therewith, and on behalf of all
successors and assigns, hereby releases and forever discharges Vislink
Technologies, Inc., and all of their past, present and future agents,
representatives, principals, attorneys, affiliates, owners, parent corporations,
subsidiaries, officers, directors, employees, assigns and successors, and all
other persons, firms or corporations connected therewith (collectively
“Releasees”), of and from any and all legal, equitable or other claims, demands,
setoffs, defenses, contracts, accounts, suits, debts, agreements, actions,
causes of action, sums of money, judgments, findings, controversies, disputes,
or past, present and future duties, responsibilities, obligations, or suits at
law and/or equity of whatsoever kind, from the beginning of the world to the
date hereof, in addition, without limitation, any and all actions, causes of
action, claims, counterclaims, third party claims, and any and all other
federal, state, local and/or municipality statutes, laws and/or regulations and
any ordinance and/or common law pertaining to employment and any and all other
claims, counterclaims and/or third party claims which have been or which could
have been asserted against any party in any court, arbitration or other forum
involving the subject matter of the Release.

 

By signing this Release, the undersigned knowingly and voluntarily fully
releases and forever discharges Releasees of and from all claims, demands and
liability of any kind arising under any statute, law or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, the Fair Labor
Standards Act, the National Labor Relations Act, the Americans with Disabilities
Act, the Employee Retirement Income Security Act of 1974 (as amended), any state
Human Rights Act, or any facts or claims arising under the Age Discrimination in
Employment Act (“ADEA”). It is understood that the acceptance of this Release by
Releasees is not to be construed as an admission of liability on their part. You
further understand and agree that this Release is intended to cover all actions,
causes of action, claims, and demands for damages, loss or injury arising from
the beginning of time until the date of this Release, whether presently known or
unknown to the undersigned. However, the undersigned does not waive rights to
claims which may arise after this Release becomes effective.

 

In addition, the undersigned is hereby advised to consult with an attorney prior
to executing this Release. The undersigned has been given a reasonable time in
which to consider the Release and seek such consultation and further warrants
that the undersigned has consulted with knowledgeable persons concerning the
effect of this Release and all rights which the undersigned might have under any
and all state and federal law relating to employment and employment
discrimination. The undersigned fully understands these rights and that by
signing this Release the undersigned forfeits all rights to sue Releasees for
matters relating to or arising out of employment and termination.
Notwithstanding any provision in this Section 8 to the contrary, this Release
does not apply to any claims Employee may have relating to the enforcement of
the terms of this Agreement. The undersigned may preserve a legal right to sue
by refusing to sign this Release, in which case the undersigned will not receive
the severance pay offered. For the avoidance of doubt, this Release shall not
apply to any vested stock options previously granted to the Employee.

 

- 3 -

 

 

Employee represents and warrants that Employee has no pending charges, claims,
suits, arbitrations, complaints, or grievances against any of the Releasees with
any federal, state, local or other governmental agency, or in any court of law,
or before any arbitration association, and has not suffered any work-related
injury or illness prior to the Separation Date. Employee acknowledges and agrees
Employee has been fully and properly paid for all hours worked and received all
benefits to which Employee is entitled; that Employee has received all leave to
which Employee may have been entitled and that the Company has not discriminated
or retaliated against Employee based on Employee’s exercise of any rights; that
Employee is not aware of any facts or circumstances constituting a violation of
either any leave law or any wage/hour law; and to the greatest extent permitted
by applicable law, Employee hereby waives and releases any and all leave-related
claims and/or wage/hour related claims and acknowledges receipt of all
compensation due to Employee as of the date of Employee’s execution of this
Agreement.

 

Nothing in this Agreement will preclude Employee from filing a charge or
complaint with the Equal Employment Opportunity Commission or any other federal,
state, or local governmental agency or commission (“Government Agencies”).
Employee, however, expressly waives and releases any right Employee may have to
recover any monetary relief resulting from any action or suit that may be
instituted on Employee’s behalf against the Releasees by any Government
Agencies, or in any class or collective action that may be filed on Employee’s
behalf, or in any action under state or federal false claims acts. Employee is
not waiving any rights under this Agreement that cannot be legally waived.

 

In accordance with provisions of the ADEA, as amended, 29 U.S.C. §601-634, and
the Older Workers Benefit Protection Act, the undersigned is hereby provided a
period of forty-five (45) days from the date of receiving this Release to review
the waiver of rights under the ADEA and sign this Release. Employee acknowledges
that Employee received a copy of this Release on February 20, 2020. Furthermore,
the undersigned has seven (7) days after the date of signing the Release
(“Revocation Period”) to revoke the undersigned’s consent. This Release shall
not become effective or enforceable until the Revocation Period has expired. If
the undersigned does not deliver a written revocation to the Director of Human
Resources c/o Vislink Technologies, Inc., 101 Bilby Road, Suite 15, Building 2,
Hackettstown, NJ 07840, before the Revocation Period expires, this Release will
become effective.

 

By Exhibit A to this Agreement, Employee has been informed in writing of the
decisional unit for the Company’s termination program; the job titles and ages
of all individuals in the decisional unit selected for termination of employment
and offered severance benefits and the job titles and ages of all individuals in
the decisional unit who were not selected; and the eligibility requirements for
receipt of severance benefits.

 

- 4 -

 

 

9. Opportunity to Seek Counsel. The parties represent that they have had an
opportunity to retain legal counsel to represent them in connection with this
matter, that they have been advised of the legal effect and consequences of this
Agreement, that they have entered into this Agreement knowingly, freely and
voluntarily of their own volition, and that they have not been coerced, forced,
harassed, threatened or otherwise unduly pressured to enter into this Agreement.

 

10. No Admissions. This Agreement is not and shall not in any way be construed
as an admission by either party of any wrongful act or omission, or any
liability due and owing, or any violation of any federal, state or local law or
regulation.

 

11. Amendments and Modifications. This Agreement may not be amended or modified
except in writing signed by Employee and an authorized representative with
actual authority to bind the Company, specifically stating that it is an
Amendment to this Agreement.

 

12. Governing Law. This Agreement, and all of the terms and conditions hereof,
shall be construed and interpreted in accordance with the laws of New Jersey.

 

13. Venue. Should it become necessary for either party to bring action to
enforce this Agreement, such action shall be brought in the Superior Court of
Warren County, New Jersey.

 

14. Attorneys’ Fees. In the event that either party brings an action to enforce
this Agreement, the prevailing party shall be entitled to have its attorneys’
fees paid by the non-prevailing party.

 

15. Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereto and this
Agreement shall be construed in all respects as though such invalid or
unenforceable provisions were omitted.

 

16. Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party.

 

17. Counterparts. If this Agreement is executed in counterparts, each
counterpart shall be deemed an original and all counterparts so executed shall
constitute one Agreement, binding on all of the parties hereto, notwithstanding
that all of the parties are not signatories to the same counterpart.

 

18. Duplicates. This original Agreement or a duplicate copy of the original
Agreement shall suffice in an action to enforce any of the terms and conditions
herein.

 

19. Entire Agreement. This Agreement constitutes the entire Agreement between
the parties hereto with respect to the subject matter hereof.

 

- 5 -

 

 

IN WITNESS THEREOF, the parties hereto acknowledge, understand and agree to this
Agreement. The parties understand and intend to be bound by all of the clauses
contained in this document and further certify that they have received signed
copies of this Agreement.

 

Roger G. Branton   Vislink Technologies, Inc.               Roger G. Branton  
By: Carleton Miller       CEO         Date: March 31, 2020   Date: March 31,
2020

 

- 6 -

 

 



